Citation Nr: 0302339	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-05 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the New 
York, New York RO, which denied an increased rating, greater 
than 30 percent, for the service-connected bilateral pes 
planus.  

In October 1999, the Board remanded the case to the RO for 
additional evidentiary development.


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
characterized by severe pronation, pain, and tenderness that 
has affected his mobility, and his condition has not been 
improved by orthotics.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, the 
criteria for the assignment of 50 percent rating for his 
service-connected bilateral pes planus have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5276 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA treatment records, dated August 1995, show that the 
veteran had complaints of pain and tenderness in his left 
foot.  The veteran reported that he could not bear weight on 
his left foot.  Bilateral x-rays of the feet revealed no 
primary bone or periosteal pathology, no recent fracture, 
dislocation, or arthritis, and soft tissue was within normal 
limits.  A small plantar spur was noted on the right foot.  
Orthotics were ordered for the veteran's bilateral pes 
planus.

In December 1996, the veteran underwent a VA examination.  
The veteran had complaints of pain in his feet, which made 
walking difficult.  Examination of the veteran's feet 
revealed that he could rise on his heels but could not rise 
on his toes.  There were no surgical scars and there was a 
minimal elevation of longitudinal arch of both soles.  When 
the veteran stood, his arches flattened.  The examiner also 
reported that there were no calluses on either foot.  The 
veteran also had a flexion deformity of the left second toe 
and there was overlapping of the left third toe over the left 
fourth toe, and overlapping of the left fourth toe over the 
left fifth toe.  The examiner noted similar circumstances on 
the right foot, which were less severe.  The examiner also 
stated that the veteran walked erect, with no list or tilt, 
and limped with a stiff partial right knee.  All the toenails 
were normal and there were no corns.  The skin on the toes 
and distal feet were cooler than the proximal foot and legs.  
Pedal pulsations were palpable and there was no 
hyperpigmentation or ulcers on either foot.  X-rays revealed 
mild bilateral hallux valgus deformities with mild 
degenerative arthritis of the first metatarsophalangeal 
joints.  

In a January 1997 record, Dr. Debra Levine, the veteran's 
private podiatrist, indicated that the veteran was being 
fitted for orthotics on the basis of severe abnormal 
pronation with pain on ambulation.

In May 1997, records show that the veteran was issued a 
parking permit on the basis of disability, including 
bilateral pes planus, which was manifested by severe abnormal 
pronation with pain on ambulation.  Dr. Levine certified the 
veteran's disability.  

In September 1998, the veteran underwent a VA examination.  
Upon examination, the examiner noted that the veteran walked 
slowly and was able to rise on his toes and heels, but with 
difficulty.  He had a cane and corrective shoes.  The veteran 
was able to squat.  There were no calluses, corns, and 
hyperpigmentation or ulcers on the skin.  The veteran 
exhibited a right second hammertoe, flexion of the right 
fourth toe under the third toe, and flexion of the right 
fifth distal toe under the fourth toe.  The Achilles tendon 
was in the midline, and there was lateral wear of the shoe 
heels, which was worse on the left.  The examiner further 
noted that there was a hallux valgus with a "22 angulation" 
of the right and left first metatarsophalangeal joints.  X-
rays revealed mild bilateral hallux valgus deformities. 

In August 2002, the veteran underwent a VA examination.  The 
report states that, in 2001, the veteran suffered a 
cerebrovascular accident.  At the time of the examination, 
the veteran was essentially wheelchair-bound since the 
cerebrovascular accident and was only able to take a few 
steps at home with a walker.  The veteran was also aphasic 
and unable to communicate.  

The examination report notes that there was intermittent pain 
and swelling of both feet that was somewhat relieved by 
Tylenol.  It was also noted that the veteran used to wear 
shoe inserts that provided no relief.  In terms of range of 
motion of the foot, the examiner reported that the veteran 
had bilateral dorsal flexion to the neutral position only and 
bilateral plantar flexion to five degrees.  The examiner 
indicated that, due to the veteran's aphasia, objective 
evidence of painful motion, weakness, and tenderness was not 
able to be assessed.  There was no indication of skin or 
vascular changes or abnormal weight bearing, and the Achilles 
tendons were midline and non-tender.  The examiner diagnosed 
the veteran as having bilateral pes planus, with X-ray 
evidence of mild bilateral hallux valgus, hammertoes, and 
calcaneal spurs.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the March 1998 Statement of the 
Case and October 1998 and August 2002 Supplemental Statements 
of the Case issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, this case was remanded in September 1999 for 
further development and the veteran was afforded a VA 
examination in conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that he is entitled to a rating higher 
than 30 percent for the service-connected bilateral pes 
planus.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

The veteran's service-connected bilateral pes planus is 
currently rated 30 percent disabling under Diagnostic Code 
5276.  38 C.F.R. § 4.71a (2002).  Under Code 5276, a 30 
percent rating is warranted for severe bilateral pes planus 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities.  
A 50 percent rating is warranted for pronounced bilateral pes 
planus; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

Considering all the evidence and with consideration of the 
benefit of the doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that a 50 percent rating is warranted for the veteran's 
service-connected bilateral pes planus.  That is, the Board 
concludes that the veteran's overall disability picture is 
more severe than represented in the current 30 percent rating 
and that a 50 percent rating is more appropriate.  38 C.F.R. 
§ 4.7.

In this regard, aside from the veteran's cerebrovascular 
accident, it is noted that the veteran had difficulty 
ambulating due to his bilateral pes planus.  In records dated 
in January 1997 and May 1997, Dr. Levine reported that the 
veteran suffered from severe abnormal pronation with pain on 
ambulation.  During the September 1998 VA examination, the 
veteran walked slowly and had difficulty rising on his toes 
and heels.  He also used a cane and corrective shoes, and 
there was lateral wear of the shoe heels.  Most recently, at 
the August 2002 VA examination, the veteran had pain and 
swelling of both feet and had bilateral dorsal flexion 
limited to the neutral position and bilateral plantar flexion 
limited to five degrees.  Although there was no indication of 
Achilles tendon spasm, or objective evidence of tenderness of 
the plantar surfaces of the feet due to the veteran's 
aphasia, the 2002 examiner did state that the veteran had 
worn special shoe inserts that provided no relief.  

In sum, with application of the benefit of the doubt rule, 
the Board finds that the evidence supports the assignment of 
a 50 percent rating for the veteran's service-connected 
bilateral pes planus. 38 U.S.C.A. § 5107(b). 
 

ORDER

Entitlement to a 50 percent rating for the bilateral pes 
planus is granted, subject to the regulations controlling the 
award of VA monetary benefits.



		
	DEBBIE A. RIFFE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

